Citation Nr: 0736016	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction (ED).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service during periods 
including September 1984 to March 1992, November to December 
of 2001, and September 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board remanded this case in 
December 2005.

In a December 2006 statement, the veteran stressed that "the 
issue that should be under appeal is the chronic 
epididymitis."  However, the Board finally adjudicated the 
chronic epididymitis in the December 2005 Board decision.  As 
the veteran appears to be raising another claim for an 
increased evaluation for epididymitis, the Board refers this 
issue back to the RO for appropriate action.

The Board also notes that, to date, the RO has not taken 
action on the veteran's raised claims for an increased 
evaluation for a lower back disability and service connection 
for an emotional disability as secondary to ED.  These claims 
were referred back to the RO in the December 2005 Board 
decision and, in view of the absence of action, are again 
referred back for appropriate action.


FINDING OF FACT

The veteran's service-connected ED is not characterized by 
deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for ED 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.115b, Diagnostic Code 7522 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued an initial VCAA 
letter in November 2002, broadly addressing his service 
connection claims.  A more specific letter, addressing solely 
the current claim on appeal, was issued in March 2006.  This 
letter meets the specific requirements of C.F.R. 
§ 3.159(b)(1) and was followed up by a readjudication in a 
November 2006 Supplemental Statement of the Case.  All such 
action is consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded two VA genitourinary examinations in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In the present case, the veteran has been assigned a 
noncompensable (zero percent) evaluation for ED, effective 
from November 2002, as secondary to his service-connected 
epididymitis.  This evaluation has been assigned under 
38 C.F.R. § 4.115b, Diagnostic Code 7522, which allows for a 
compensable evaluation for a penis with deformity and loss of 
erectile power.

The Board has reviewed the evidence of record but finds no 
indication that the criteria for an initial compensable 
evaluation under Diagnostic Code 7522 have been met.  The 
June 2003 VA genitourinary examination report contains only a 
notation of the veteran's report of interference with his 
ability to maintain erection during pain, with no further 
discussion of ED and no findings of penile deformity.  
However, the veteran reported penile deformity during his 
July 2005 hearing.

Because of the absence of clinical findings and the veteran's 
testimony, the Board requested an examination on remand to 
address all current ED manifestations.  The April 2006 VA 
genitourinary examination report, however, indicates that the 
veteran reported successful intercourse 25 percent of the 
time without Viagra and closer to 100 percent of the time 
with such medication.  The examination itself revealed the 
phallus to be normal and uncircumcised, with a normal meatus.  
There were no findings of penile deformity.  The assessment 
was ED, likely secondary to chronic left orchialgia.

Given these examination findings, the Board does not find 
evidence of a penis with deformity and loss of erectile 
power, which would serve as a predicate for the assignment of 
a 20 percent evaluation.  Rather, and in view of 38 C.F.R. 
§ 4.31, the Board finds that the current zero percent initial 
evaluation is appropriate under Diagnostic Code 7522.

Diagnostic Code 7522 contains a cross-reference to 38 C.F.R. 
§ 3.350, which among other things contemplates special 
monthly compensation in cases of loss of use of a creative 
organ.  Given the veteran's subjective complaints (e.g., 
partial erectile function without medication and near-full 
function with medication) and the clinical findings of 
record, the Board finds that his disorder does not result in 
loss of use of a creative organ, and no further consideration 
under this regulation is warranted.

Moreover, as the veteran has not specifically alleged marked 
interference with his employment status beyond that 
interference contemplated by the assigned evaluation, or 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations in exceptional 
cases outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the criteria for an initial compensable evaluation 
for ED have not been met, and the veteran's claim for that 
benefit must be denied.  See 38 C.F.R. § 4.31.
ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


